Greenberg, J.
(dissenting, with whom Doerfer, J., joins). The jury instruction at issue in the case (which was not objected to) posed a substantial risk of a miscarriage of justice. Neither party requested the instruction and, for some inexplicable *633reason, the judge chose to include it in her charge. The instruction may have reflected the judge’s desire to eliminate any uncertainty in the jurors’ minds whether the complainant’s sexual encounter with the defendant was, under the general language used by the judge that was drawn from G. L. c. 265, § 22(b), “by force and against her will.” Although it is true that the defendant’s primary defense at trial was that he was not the rapist, cross-examination of the complainant opened up the alternative defense that she consented to having intercourse with him. That being the case, the defendant is entitled to proper instructions on that particular theory. Commonwealth v. Skinner, 408 Mass. 88, 97-98 (1990). That did not occur here.
The flawed instruction failed to explain adequately the potential effects of alcohol on the complainant’s ability to consent and left the jury with the mistaken impression that, if the complainant had anything to drink on the occasion, she was incapable of consenting. That is not the teaching of either Commonwealth v. Ascolillo, 405 Mass. 456 (1989), or Commonwealth v. Simcock, 31 Mass. App. Ct. 184 (1991). Instructing the jury in such absolute terms, without a proper evidentiary context, on its face poses a substantial risk of miscarriage of justice.
The broad language of Commonwealth v. Ascolillo, supra at 463, that the judge used to instruct the jury here, was never confined by specific instruction that a finding of inability to consent would be warranted only if the jurors were convinced beyond a reasonable doubt that the complainant was stupefied, unconscious, or helpless. Id. at 464. A juror who took the cynical, but not totally unreasonable, view of the evidence could have abandoned thoughts of reasonable doubt and concluded that, even if the complainant appeared to consent to the sexual encounter, she was unable to give such consent where her will was constrained by alcohol.
On this record that contains ambiguity about how much force was involved, it is impossible to discern whether the jurors convicted the defendant because they found that he forced the complainant to have intercourse or whether they rejected her testimony with respect to force and found the defendant guilty because they believed the complainant incapable of consent *634merely because of her ingestion of some alcohol during the course of the evening. Contrast Commonwealth v. Crowe, 21 Mass. App. Ct. 456, 485 (1985), cert. denied sub nom. Pirrotta v. Massachusetts, 479 U.S. 838 (1986). There is a substantive danger that the erroneous impression created by the judge’s instructions to the jury materially influenced the verdict. Commonwealth v. Marcotte, 18 Mass. App. Ct. 391, 395 (1984). Therefore, I would have reversed the judgments and afforded the defendant a new trial.